DETAILED ACTION
	Claims 1-4, 8-11, 13-16, and 19 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on September 8, 2021 is acknowledged and is entered into the instant application file with the instant Office action.
Previous Claim Rejections - 35 USC § 102
Claims 11 and 13-17 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (Ageing Research Reviews, 2010, 354-362) as evidenced by Zhou et al. (J. Agric. Food Chem., 2016, 2223-2237).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Objections
Claim 18 was previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claim no longer dependent on a rejected base claim, and the objection is withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph H. Herron on September 13, 2021.
The application has been amended as follows: 
Delete claims 1-4, 8-10, and 19.
Conclusion
s 11 and 13-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626